Citation Nr: 1539334	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-23 042A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an evaluation in excess of 10 percent for postoperative myositis ossificans of the left thigh.

4.  Entitlement to an evaluation in excess of 10 percent for status-post surgery for osteochondroma distal tibiofibular ligament of the left leg and ankle.

5.  Entitlement to a compensable evaluation for an incisional scar on the lateral aspect of the distal left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.  This case originally came before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) regional office in Montgomery, Alabama (RO).  

The Veteran testified at a travel board hearing with the undersigned Veterans Law Judge in June 2015, and a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although audiograms in January 2011 and October 2013 show hearing disability, there is no nexus opinion on file on whether the Veteran, who was in a field artillery unit in service, currently has a hearing disability as a result of service.  There is also post-service medical evidence of low back arthritis but no VA nexus opinion.

The Veteran testified at his June 2015 travel board hearing that his service-connected disabilities have gotten worse since his most recent joint evaluation in February 2008, as the pain is worse and it hurts more often.  Consequently, there is evidence that the Veteran's service-connected postoperative myositis ossificans of the left thigh, status-post surgery for osteochondroma distal tibiofibular ligament of the left leg and ankle, and/or incisional scar on the lateral aspect of the distal left leg may be getting worse.  Based on the above, there is a need to determine the current severity of the Veteran's service-connected disabilities.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will obtain a VA medical opinion from an audiologist to determine whether the Veteran's current hearing loss is related to service noise exposure.  After review of the record, the audiologist will opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed hearing loss began in service, was caused by service, or is otherwise related to service.

The absence of hearing loss in service cannot be used as the sole basis for a negative opinion.

The above opinion should include a discussion of the medical evidence of record.  When providing an opinion, the examiner should consider the Veteran's statements as credible regarding his exposure to acoustic trauma in service.  

The reviewer/examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

A complete rationale must be provided for any opinion offered.

2.  The AMC/RO will schedule the Veteran for a VA examination by an appropriate medical professional to determine the etiology of the Veteran's low back disability.  A copy of the record must be provided to the examiner for review in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any current back disability found began in service, was caused by service, or is otherwise related to service.

If the above opinion is negative, then the examiner is also asked to provide an opinion as to whether it is at least as likely as not  (50 percent probability or more) that the low back disability was caused or aggravated (permanently worsened beyond the natural progression) by the service-connected left thigh, ankle, or leg disability.

The reviewer/examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

A complete rationale must be provided for any opinion offered.

3.  The AMC/RO will schedule the Veteran for an appropriate examination to determine the current severity of his service-connected postoperative myositis ossificans of the left thigh, status-post surgery for osteochondroma distal tibiofibular ligament of the left leg and ankle, and incisional scar on the lateral aspect of the distal left leg.  The entire record, to include a copy of this remand, must be made available to the examiner in conjunction with the examination.  All indicated tests and studies must be accomplished.  The examiner should discuss all symptoms related to the Veteran's service-connected disabilities in accordance with VA rating criteria.

4.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  

5.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, the Veteran will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

